 SOUTHWESTERN BELL TELEPHONE COMPANY43Southwestern Bell Telephone Company andCommuni-cationsWorkers of America, AFL-CIO. Case 17-CA-5615June 26, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND JENKINSOn February 25, 1974, Administrative Law JudgeJennie M. Sarrica issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.'ORDER20, presenting allegations that Southwestern Bell Tele-phone Company, hereinafter referred to as the Respon-dent, committed unfair labor practices within the meaningof Sections 8(a)(1) and 2(6) and (7) of the Act. The Re-spondent filed an answer denying that it committed theviolations of the Act alleged. Upon due notice, the casewas tried before me at Kansas City, Kansas, on November20 and 21. Representatives of all parties were present andparticipated in the hearing.Based on the entire record, including my observation ofwitnesses, and after due consideration of briefs, I make thefollowing:FINDINGS AND CONCLUSIONSI JURISDICTIONRespondent is a corporation engaged in the operation offacilities providing intrastate telephone service and inter-state long distance telephone service in the United States,and which are connected to interstate and internationaltelephonelinesof other telephone companies. In the courseand conduct of its business operations, the Respondent'sannualgross volume of business exceeded $100,000. Re-spondent admits, and I find, that Respondent is now, andhas been at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,Southwestern Bell TelephoneCompany, KansasCity,Kansas, its officers,agents,successors,and assigns,shall take the action set forthin the said recommended Order.'The, Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd 188 F.2d 362 (C.A. 3) We have carefully examined the record and findno basis for reversing her findingsRespondent's request for oral argument is hereby denied as the record,exceptions, and brief adequately presentthe issuesand the positions of thepartiesDECISIONSTATEMENT OF THE CASEJENNIE M. SARRIcA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National Labor Rela-tions Act, as amended (29 U.S.C. § 151,et seq.),hereinafterreferred to as the Act. Based on charges filed on May 3,1973,' as thereafter amended, a complaint issued SeptemberiUnless otherwise indicated, all dates are in 1973.IITHE LABORORGANIZATIONRespondent admits, and I find, that the Charging Party,Communications Workers of America, AFL-CIO, herein-after called the Union, is now, and has been during all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICEA. The IssuesThe asserted Section 8(a)(1) violations herein are basedon allegations that on two occasions Respondent suspendedemployee Larry Tripp, a cable splicer, thereafter reclassifiedhim as a lineman, and failed and refused to reinstate himto his former position as cable splicer, all because Trippengaged in the protected concerted activity of assertingrights as a member of the collective-bargaining unit andunder the collective-bargaining agreement. The evidencepresented in support of these allegations raise the followingquestions:1.Whether the so-called Smith-Hubbard oral agreementwas part of, or an adjunct of, the existing collective-bargain-ing agreement.2.Whether Tripp was seeking to invoke the provisions ofthat agreement.3.Whether under the provisions thereof or under Section7 of the Act Tripp had a protected right to refuse to carryout a job assignment.212 NLRB No. 10 44DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Whether Tripp was, in fact, suspended.B. Agreements between the PartiesThe Respondent and the Union are parties to successivecollective-bargaining contracts and certain other agree-ments under which their bargaining relationship is facilitat-ed. The current "Agreement of General Application" andthe 1971 "Departmental Agreement" covering the employ-ees here involved both carry a term of from July 18, 1971,until July 18, 1974. Both specifically superseded certainspecified prior agreements and continued in effect certainother specified agreements.2 The general agreement con-tains grievance and arbitration provisions which allow spe-cialhandling of complaints or grievances involvingconditions which in the opinion of the Union constitute"serious and immediate threat to the health or safety of anemployee ..." 3 and the departmental agreement containslanguage which suggests that procedures other than the for-mal ones set forth therein may be used to dispose of griev-ances.4During the early part of 1969, when Donald L. Smith wasbrought by assignment to Kansas City, at first as area man-ager and later as vice president in charge, he engaged inseveral conferences with Stanley G. Hubbard, then areadirector, and currently administrative assistant to the vicepresident of the Union for the district involved. As a resultof these conferences they devised, agreed to and instituteda procedure, hereinafter referred to as the Smith-Hubbardagreement, under which immediate and expedited evalua-tion would be made of the safety factors involved in a jobassignment whenever the employee declined to carry out theassignment because he believed that hazardous conditionsmade it unsafe for one person to work the job. Thismodusoperandifor on-the-spot handling of "one man in a man-hole" complaints was an oral one but both Smith and Hub-bard, as witnesses herein, were in agreement as to itscontent 5 and Intent.' Employees were advised of this agree-2Notable in particular is art XIV of the departmental agreement3Art IV, unusual grievancesArt. XIII,secs 2,3, and 8 Sec 8 reads as followsAny complaint which is not delivered in writing by the Union as speci-fied in Sections 2 and 3 above shall be handled by the Company as aninformal complaint on an informal basis,provided, however,that noth-ing in this Article shall preclude the Union and the Company from usingany other mutually satisfactory and proper method of presentation,discussionand dispositionof grievancesA June 13, 1969 intra-union memorandum, written by Hubbard andreceived in evidence, was declared by Smith, with one caveat not relevanthere, to constitute an accurate representation of their oral agreement Thismemorandum reads in part as followsSubjectOneMan In aManhole-Local 6330-ArbitrationRequest-Request for Strike ApprovalItwas agreed, however, if a man believes he has a hazardous job thatcannot be worked safely by oneperson he is not to startthe job but tocall his supervisor immediately They should discuss the job and try tofind a mutual solution If it is agreed thejob is unsafe, the Company willtake whatever steps are necessary to bring about correction If theycannot mutually agree on a solution, the job is not to be started andshould be immediately moved up for review by first the District Con-mentand the procedure Involved?C. Prior Applications of the Smith-Hubbard AgreementThe procedures thus established have been applied on anumber of occasions since they were instituted, with variousresults.On the prior occasion when Ernie Collier was hisforeman, cable splicer Larry Tripp, raised safety questionsabout working alone in the same manhole involved hereinwithout voice contact with someone on the outside. On thatoccasion the Union steward and the Local president cameto the manhole and discussed it with Collier who then as-signed another man to work with Tripp.Three other instances involving the application of theSmith-Hubbard agreement each of which reached the re-spective levels of Simth and Hubbard, include incidentsoccurring both before and subsequent to the execution ofthe current collective-bargaining agreements. In none ofthese instances was the complaining employee suspended orstruction Foreman, secondly, the Division Construction Foreman, third-ly, the Division Plant Superintendent, forth the GeneralPlant Manager,and fifth the Vice-President and General Manager If one of the supervi-sion levels mentioned is not available, it shall be moved right on to thenext levelThe job is supposed to be reviewed by persons withthe titlesmentioned, and this work shall not be delegated to othersIt is believed that by expeditions handling all reviews necessary can becompleted within a few hours or atleast in a singleday. This plan wasdiscussed with Frank Mailloux who in turn discussed the matter withJohn Gieseke, and all are agreeable that this was a satisfactorysettle-ment and arrangementThe same day then I called Robert Pollock and told him to cancel ourrequest for arbitration on this matter6 The record establishes that neither Smith nor Hubbard werepartiesdesignated to negotiate or amend the existing collective-bargaining agree-ments, anditwas not their intention to do so They viewed their efforts solelyas a method for handling safety issues promptly and expeditiously, withoutloss of time, work and pay Both recalled they agreed there was to be nodisciplinary action and during the operation of the agreement both antici-pated that through this procedure the matter could be disposed of within afew hours or at most a 24-hour period without developinginto a grievancedisputeBoth wereaware that their agreed-upon procedure would not correctevery situation but they were concerned that more than one person shouldevaluate a claimed hazardous condition and this should be done by theindividuals designated, bypassing if necessary, but not delegated except attheir respective levels when either was not immediately availableHubbard indicated that the Union was tryingto end the suspension ofemployees in these circumstances on the sole judgment of the first linesupervisorHe admitted there was no discussion of what the employee wasto be doing in the interim but observed that while the procedurewas beingcarried out the manhole would have to be opened for inspectionand the areablocked off so, reasonably, the employee would be presenttending to thesemattersMelvin Kleypas, division plant superintendent who was briefed onthe agreement immediately after accord was reached and was involved in itsapplication, also indicated his evaluation that during the implementation ofthese procedures there would be no question of the status of the employeeinvolved because inspecting officials would be there much of the time andthe employee would not be in the manhole alone He emphasized the impor-tance of an employee remaining at the manhole so that he could demonstratethe claimed hazard and be present to participatein testing theequipment7 The August 1969 meeting notice by Local Union President John Gieseke,advised members thatThere is an agreement that no one will be sent home for refusing a workassignment because of S FETY and a procedure has been set up to de-termine the merits of each instance This was reached by Mr Smith, VicePresident for the Company and Mr Hubbard for the Union The matterhas to be more fully discussed at the meeting SOUTHWESTERN BELL TELEPHONE COMPANY45any disciplinary action taken. In one the employees (thisinvolved more than one manhole with an employee assignedto each) continued to perform the job while the Smith-Hubbard procedures were being implemented. When theemployees were not satisfied with the changes offered, andthe procedures had been exhausted, they left and wereplaced on unexcused absence while the management per-sonnel performed the work. In another which reached thesame stagewithout satisfaction, a union employee was sta-tioned outside the manhole while the job was completed. Instillanother, employees were on unexcused absence afterthey left the jobsite, but returned and completed the jobafter a union employee was posted outside the manhole tomaintaina watch while the work was being performed.D. TheEvents InvolvedCredited testimony establishes that on April 16 Tripp,who had been employed by Respondent as a cable splicerfor approximately 9 years, was teamed with cable splicerGary Wheelhouse, performing work identified as "taggingpairs" on a 600-pair open splice, while activatinga new lineof cable in a manhole outside Respondent's Antioch officeutilizing what is known as an automatic tagging machinelocated inside the office some 50 to 75 feet away. When theyreported to their work dispatch center on April 17, theirimmediate supervisor, Cable Splicing Foreman Norman L.Purdy, who made the workassignments,called Wheelhouseinto the office. Tripp proceeded to prepare his truck fordeparture.In the office Purdy advised Wheelhouse that he and Trippwere to continue on the same job they had worked the daybefore until they completed 100 pairs at which time Wheel-house was to proceed to another job assignment and Trippwas to remain in the manhole and continue to work on theopen splice cable.8 When Wheelhouse told Tripp about theirwork assignment for that day, Tripp voiced to Wheelhouseconcern about the safety of workingalonein the manhole,and together they sought out the Local Union Steward,William Hufford. The three proceeded to the office to dis-cuss the matter with Purdy.Tripp could not recall the exact words that Hufford saidto Purdy, but testified that insubstanceHufford said theywould not work the manhole as he had assigned it, whereup-on Purdy asked Tripp and Wheelhouse to proceed to theirwork assignment, and they left.9 Purdy testified that when8 Purdy's demeanor as a witness, his reluctance to supply candid observa-tions regarding the type of work most frequently assigned by him to sevencable splicers,and certain inconsistencies in his testimony impressed meunfavorably. Therefore, I have accepted his version of events only to theextent that it is consistent with the testimony of credible witnesses or standsuncontradicted.Wheelhouse was not presented as a witness. Therefore, Iaccept Purdy's testimony that when he gave theassignmentWheelhouseobjected,commenting"that will mean one man in the manhole " Purdystated "Yes, it will." Wheelhouse said, "You will have to talk to Huffordabout that." Purdy replied, "No, I won't have to talk to Hufford about that."Wheelhouse then commented, "Maybe Hufford will have to talk to youabout it," and Purdy observed, "That is his privilege." I do not credit Purdy'stestimony that he then went out to Tripp's truck and told him personally ofthe assignmentand that Trippsaid, "that will mean one man in the man-hole." Instead I credit Tripp's denial that Purdy came to the truck and spoketo him about the assignment on this occasion.the three entered his office, Hufford said, "What is this Ihear about working one man in a manhole" and he replied,"Yes, that is the assignment for the day." Hufford said hewould have to contact the Local Union President, Gieseke,about this and Purdy indicated this was all right with him.Purdy testified that Hufford did not say why he had to talkto Gieseke and Purdy did not ask.1°They did not use the automatic tagging machine but in-stead Wheelhouse did the tagging in the office while Tripphandled the adjustments in the manhole. This is consideredvoice contact and acceptablysafe.When they had complet-ed 100 pairs Wheelhouse and Purdy came to themanholeand, at Purdy's direction, Tripp helped Wheelhouse load hisequipment on his truck. When Wheelhouse left the site,Tripp told Purdy that he did not want to work in the man-hole by himself. Purdy replied, "No one wants to work amanhole by himself, but there are some things that we don'twant to do that we have to do." Tripp repeated his protestand Purdy stated, "that is your jobassignment.Are yourefusingyour job assignment?" Tripp replied, "Under theseconditionsI am refusingmy job assignment. I would like tohaveunionrepresentation." Purdy said, "You can have allthe union representation you want. Get your personal gearoff the truck." Tripp repeated his request for union repre-sentationbut Purdy made no reply, so Tripp removed hispersonal property and locked the truck, closed the manhole,and accompanied Purdy to the conference room at the workdispatchcenter.There Tripp again stated his request forunionrepresentation but, without responding to this, Purdydirected Tripp to turn over his hard hat, safety gauges, IDcard, and truck keys. Tripp complied. Purdy checked thetime, then told Tripp, "As of now you are suspended; whenyou can carry on a normal work assignment, then you cancallme and come back to work." Tripp then left theRespondent's premises." Purdy admitted he did not askTripwhy he did not want to work this manhole by him-self. 2Thateveningboth Tripp and Hufford reached Gieseke9 In this respect Purdytestifiedthat he and Hufford followed the other twoout of his office-they left in their trucks, Hufford went to the telephone andhe proceeded to his vehicle, thence to a meeting he was to attend in thecentral officeAt another point in his testimony Purdy testified that afterHufford and the cable splicers spoke with him he called his supervisor,Richard W. WrightWright verified he received a call from Purdy around 8 a.m reporting hisconfrontation with Hufford and the two splicersWright testified he askedwhether they had given safety as a reason for refusing the job and Purdy hadstated they only mentioned "one man in a manhole."10On cross-examinationPurdy testified that he could not remember theexact words he used on May 17. However, as Tripp, the only otherwitnessto testify with rpect to this confrontation could remember only the charac-ter of the conversation which is not clearly inconsistent with Purdy's testimo-ny, I accept the latter as a reasonable facsimile of what occurred.11Purdy's version does not differ significantly from that of Tripp,supraHe relatedthat he told Tripp, "You refused yourjob assignment.I haveno alternativebut to suspend you," then he requested delivery of the compa-ny property and ID card, which is normal procedure when suspending anemployee.1Wright testified he received another call from Purdy advising that Tripphad worked up to the point when Wheelhouse left, then refused to performthe balanceof the assignment.Wright specifically inquired and was told byPurdy that the latter still had beengiven no reasonother than that Tripp didnot want to work in the manhole by himself Wright asked Purdy detailsabout the condition of the manhole involved. Wright reported the matter tohis superior who directed him to inspect the hole for safety. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDby telephone and informed him of the occurrences of thatday. Early the next morning Gieseke called Purdy. Gieseketestified he asked Purdy why he had not afforded Trippunion representation and why he had not followed theSmith-Hubbard agreement 13 that no one was to be sus-pended prior to union-company discussions regarding thesafety of the manhole. According to Gieseke, Purdy repliedthat he was not aware of the Smith-Hubbard agreement, butthat he told Tripp he could not come back to work until heaccepted this job assignment. Gieseke advised that he wasgoing to contact Wright."When Gieseke met with Wright around 8 a.m. on April18, he raised the same questions he posed to Purdy. Wrightdid not reply to his questions directly but offered to visit themanhole with him. Gieseke declined. The two did discussvarious conditions and characteristics of that manhole anddisagreed as to its safety for a one-man assignment. Wrightsaid he did not believe there was a safety problem but thathe was going to go to the manhole and inspect it.15 WrighttoldGieseke that Tripp had a job-all he had to do waswork that assignment. Gfeseke placed a call to the nextsupervisor in line, Charles Cunkler, division constructionsuperintendent,16 then contacted Union Area Director JackC. Lovett 17 and the next higher company official, Kleypas.Kleypas testified he did not invite Gieseke to inspect themanhole because Gieseke had declined the invitation ofWright and Cunkler, and had emphasized the representa-tion complaint rather than safety. He recalled that Giesekedid, however, refer to some communication problem andthe blower system, and that they discussed various asserted-ly unsafe features of this manhole. It was in this conversa-tion that Kleypas first learned that a suspension wasinvolved. Therefore, after he inspected the manhole, Kley-pas questioned Purdy and Wright concerning the suspen-sion and any denial of union representation. Later Kleypas13Described more fully,supraThere is some indication that although theprocedures established by this agreement were well known, it was not neces-sarily by this label The local union publicity had referred to it as relatingto "Safety "14On direct examination by Respondent, Purdy testified Gieseke calledthe next morning and advised he was going to contact Wright about thematter On cross-examination Purdy indicated that he could not recall whatwas said by Gieseke in this telephone call Still later he denied that Gfesekementioned safety or asked him to implement the Smith-Hubbard agreementIcredit Gieseke15Wright testified that in their discussion Gieseke brought up the Smith-Hubbard agreement and asked why Tripp hadbeensuspended before theSmith-Hubbard procedure had been followed, and that he stated no one hadasked that the Smith-Hubbard procedure be carried out Wright indicatedthatGieseke emphasized denial of union representation rather than anyspecific safety factor16Geiseke's recollection was that Cunkler was out of town Cunkler testi-fied he received a long-distance call from Wright advising of Tripp's suspen-sion and he directed Wright to investigate the safety of the manhole17Lovett in turn contacted Smith who, on hearing of the claimedfailureto implement the Smith-Hubbard agreement, advised that he was unawarethat Tripp had been suspended Smith promised to investigate Later ChesterL Todd, general plant manager, called Lovett and advised that the Smith-Hubbard agreement had not been implemented because there was no claimconcerning safety and that Hufford had been present when Tripp was sus-pended Todd recalled the conversation with Lovett. brought about by a callfrom Smith on April 18 He agreed with the content of that conversationrelatedby Lovettand further testified that it was not until a meeting on April23 that a union representative specifically asserted and indentified the safetyproblems involved in the Tripp casecalled Gieseke to advise that he had found nothing wrongat the manhole.On instructions from Gieseke, Tripp reported to work onMonday, April 30.18 Purdy came to the truck and gaveTripp the same job assignment as had been given to Wheel-house on April 17. Tripp told Purdy he did not want to workthat manhole by himself. Purdy asked Tripp to give him agood reason why and Tripp told him it was unsafe. Purdyasked him what about the manhole was unsafe and Trippspecified certain features and conditions. Tripp then con-tactedGieseke reporting what had occurred and askedwhether he should refuse the job at that time. Gieseke toldhim to go with Wheelhouse to the job and proceed to workto the point that Wheelhouse left the site. Tripp did so.When Wheelhouse left for another job Hufford was at themanhole and Gieseke arrived shortly thereafter. Purdy andWright also came to the manhole. Tripp told Purdy he didnot think it safe for him to work in that manhole alone. Hewas told this was his work assignment and he again refusedit.Purdy did not at this point ask him why he thought itunsafe. The Company placed a wooden ladder into the hole(one of the safety objections Tripp had raised to Purdy thatmorning). Tripp indicated he still believed the manhole un-safe to work alone. Wright told Tripp he was placing him"in limbo"-on the payroll but not paid. Gieseke requestedthat Tripp be excused "on union business." Wright agreed.Tripp did not work for the remainder of the week.19 Smith-Hubbard procedures were followed on April 30 and May 1,with subsequent continuing company-union discussions.Tripp returned to work on Monday, May 7, at Gieseke'sdirection. They, together with Wright and Kleypas, met inthe conference room where management officials askedTripp if he would work the manhole as assigned. They gavehim the choice of doing so or becoming a lineman. Trippaccepted lineman work 2°E. The Contentions PresentedThe General Counsel's contention is that, in refusing toperform the assignment, Tripp was engaged in an effort toinitiatethe provisions of the Smith-Hubbard procedure, anadjunct of the applicable collective-bargaining agreementsbetween the Union and the Respondent, and that in sodoing he was not acting solely on his own behalf but for themutual aid and protection of other employees; that in fact,Tripp did not act alone but was, from the outset, joined byfe It is stipulated that local union members engaged in an unauthorizedwork stoppage and picketing which brought about discussions and eventualagreement that all employees including Tripp would return to work on April3019Company records received in evidence show Tripp was carried on"unexcused absence" for the remainder of the week Wright explained his "inlimbo" statement as attempting to explain that Tripp was not suspended butin an unpaid, unexcused absence status from which he could return any timehe wanted to20 This work paid less than he earned as a cable splicer In July, Tripp waspromoted to exchange repairman through successful bidding proceduresWhen Tripp was informed of exchange repairman duties at an interview byManagement Officials Don Kilmore and M J Treadwell, he was told thatan exchange repairman might have to go into a manhole by himself Tripptold them, to his knowledge each hole is different and he would go into amanhole by himself if he felt it was safe, a decision which he felt should bea joint decision Treadwell told Tripp he would not have to work alone inan unsafe manhole but that safety was a management decision SOUTHWESTERN BELL TELEPHONE COMPANY47employee Wheelhouse and Union Representative Huffordin invoking the agreement. Therefore, the General Counselasserts that by suspending Tripp for his refusal to carry outthe job assignment, on April 17 and on April 30, and bydemoting Tripp on May 7, Respondent interfered with hisright to engage in protected concerted activity and demon-strated to other employees the futility of attempting to im-plement, or assert the protection afforded by, an existingcontract.Respondent contends that the Smith-Hubbard procedureis not a part of the collective-bargaining contract betweenthe parties, as it was never reduced to writing and wasformulated in 1969 before the latest collective-bargainingagreements of 1971, which are explicit in identifying theprior agreements remaining in effect. Respondent arguesthat as the Smith-Hubbard agreement was merely an "infor-mal practice," failure to follow its procedure cannot becomethe basis for an unfair labor practice finding.21 Further,Respondent contends, that Tripp's refusal to perform thework assigned was for his own individual motive and per-sonal benefit and that Tripp hadino reasonable basis for abelief that unsafe working conditions existed; therefore,Tripp was engaged in unprotected activity for which he waslawfully suspended.22 Finally Respondent contends that thecurrent agreement contains provisions for the resolution ofdisputes and that some five grievances related to variousphases of the dispute arising out of the Tripp incident werefiled and considered through certain stages of the contractprocedure before they were abandoned by the Union;therefore, the issues should be considered as having beendecided under the grievance procedure and binding on theCharging Party.F. Findings and ConclusionsWith respect to whether there should be deferral of theissuesraised herein to the contract grievance and arbitra-tion procedure, it is noted that Respondent's only conten-tion is that the matters were covered in grievances whichhave been filed and, thereafter, forfeited by failure of timelyappeal; therefore, those procedures bar the Board's consid-eration of the issues and any unfair labor practice findingbased on the conduct involved herein. Respondent does notrequest that the Union now be required to pursue the griev-ances through arbitration.Respondent's contention that the filing of the grievancewhich was abandoned by the Union before exhaustion ofthe contractual steps therein bars this proceeding is clearlywithout merit. The Board's practice of deferral is a policy21Respondent cites no authority for this argument,nor does the GeneralCounsel cite specific authority for his contention that the Smith-HubbardAgreement is an adjunct or part of the collective-bargaining agreement af-fording the same blanket of protection.22 Respondent also asserts that Tripp was not suspended(action categor-ized as disciplinary in nature) either from April 17 to 30 or May I through4 because he was told that he could return to work at such time as he sodesired, and because from May I through 4 he was earned on the payrollas being on unexcused absence. Respondent argues that an employee's vol-untary removal of himself from the performance of his assigned job cannotbe found to constitute a disciplinary suspension.There is no record supportfor the assertion that there was no other cable splicing work available forTripp.-matter based upon its determination that such action willfurther the policies of the Act and the national policy. Whenthe agreed upon procedures for settling labor disputes havebeen exhausted, the Board will then consider whether theproceeding itself meets the Board's standards of fairness,whether the result reached is repugnant to the objectives ofthe Act, etc., and on such -bases determine whether it willdismiss the unfair labor practice proceeding.23 But wherethe contract procedure has not been exhausted, the Boardwill evaluate the circumstances to determine whether it willwithhold decision on the merits while the parties pursuetheir agreed upon method for settling disputes. 4In circumstances where no party is urging deferral by theBoard while they pursue their contract procedures, theBoard has regarded deferral as inappropriate 25 Further, theBoard has held that where the alleged unlawful conductinvolves discipline for invoking the very grievance proce-dure the Respondent would have the Board defer to, theBoard will not entrust the matter to that forttm.26 Finally,it is unmistakably clear that Respondent is not tenderinggrievance-arbitration procedures as an alternative methodof resolving the issues on their merits, but would on thecontrary resist any recourse to such procedures as havingbeen debarred by the time limitations specified in the con-tract 27 These considerations lead me to conclude that thisisnot a case in which the Board would apply its deferralpolicy.Accordingly, I also -find it unnecessary to de-termine, under the arbitration clause of the contract whichappear to cover some types of grievances, leave some typesto the election of the Union, and does not cover still othertypes, whether or not theissuesherein would be subject toarbitration or whether that is an issue which should bedeferred to an arbitrator under the terms of the contract.Although Tripp was the only individual directly affectedby the immediate assignment he cannot be said to have beenacting solely on his own behalf for his personal benefit 26 Onthe contrary, I find that both in his initial complaint inconcert with Wheelhouse, voiced through Union StewardHufford, and in his protest to Foreman Purdy at the man-hole, Tripp was attempting to invoke the Smith-Hubbardprocedure. The fact that Purdy, initially, may have beenignorant of the existence of such procedure does not deprivethe employee of any protection flowing therefrom. More-over, I cannot conclude that Purdy was, in fact, ignorant ofthat procedure at the time he administered the suspension.For, admittedly, Purdy had, earlier that day, reportedHufford's protest to his immediate supervisor, Wright, whoraised the question of whether a safety factor was in-volved.29 As the complaint concerning the assignment was23 SeeSpedberg Manufacturing Company,112-NLRB1080, and subsequentcases.24 Titus-Will Ford Sales, Inc.,197 NLRB 147. SeeCollyer Insulated Wire,etc,192 NLRB 837;National Radio Company, Inc.,198 NLRB No. 1.25 SeeNedco Construction Corp.,206 NLRB No17;Salt River ValleyWater UsersAssociation,204 NLRB No 26.26 SeeNorth Shore Publishing Co206 NLRB No.7; Joseph T. Ryerson &Son, Inc.,199 NLRB 461;Gateway Transportation Co.,193 NLRB 47.27SeePate Manufacturing Co,197 NLRB 793.28 Cf.C & I Air Conditioning, Inc,193 NLRB 911, cited by the GeneralCounsel and the decision of the Circuit Court of Appeals for the NinthCircuit, denying enforcement on precisely this factual basis, 486 F.2d 977(1973). Also cfSnap-on Tools Corp.,207 NLRB No 31.29 Nor do I findmerit inRespondent's contention that management offi-(Continued) 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitially registered in conjunction withWheelhouse andthrough the union steward, there can be no question butthat the protest concerning the assignment was concertedand, since it was not in conflict with the Union's positionin administering the current contract,30 an attempt to com-pel unlawful conduct,31 or a violation of that contract,32 itwas protected.It is clear from the past applications of the Smith-Hub-bard Agreement that the parties regarded this procedure asa desirable one in handling safety issues as these arose. Byapplying the Smith-Hubbard procedures both before andafter the most current contract, the parties have demonstrat-ed that the 1971 contract did not displace the procedureeven though it was not among those agreements listed asbeing continued in effect. Consequently, it might be saidthat this agreed upon procedure become themodus operandithrough which the parties administered parts of their con-tract, specifically grievances at the informal stage involvingissues of safety in `.one man in a manhole"assignments. Assuch, I find that the Smith-Hubbard agreement was an ad-junctof the contract,not as anaddendum thereto, but asan accepted method and a preliminary step in administeringthat agreement.33 It would follow that an employee whoseeks to invoke such procedure by voicing a complaint isthereby instituting a grievance under the collective-bargain-ing agreement and is engaging in protected concerted activi-ty.34However, the extent to which employees may go in invok-ing rights under their contract is circumscribed by variousconsiderations including agreement by the parties them-selvesthrough no-strike clauses. The Second Circuit Court,inInterboro, supra,pointed out that the unfair labor practiceproceeding is "to enforce the right of an employee to presentcomplaints .. in connection with the agreement, not toenforce the agreement itself " When Tripp refused to per-form the work assignment did he step over this boundary?The answer to this question would seem to be governed bythe bargaining agreement and any special circumstancespresent.The General Counsel has not claimed that Tripp wasprotected in refusing to undertake the work as assignedbecause of "abnormally dangerous conditions" under Sec-tion 502 of the Act and has not attempted to establish theexistence of such conditions through objective standards.35Respondent now argues that Tripp had no reasonable basisforbelieving that themanhole was unsafe But ancials thought this was an attempt at "featherbedding" even though there mayhave been a prolonged disagreement between the parties concerning compa-ny practice of assigning one man in a manhole and the Union may bepressing its position on that issue in legislative and governmental administra-tive areas70CfThe Emporium,192 NLRB 17371CfABC Prestress & Concrete Co,201 NLRB No 11932 CfAllianceManufacturing Co,200 NLRB No 11233 SeeBunney Bros Construction Company,139 NLRB 151634 SeeInterboroContractors, Inc,157 NLRB 1295, enfd 388 F 2d 495(C A 2, 1967),Hartwell Company, Inc,169 N LRB 412, 414-415,Hunter SawDivision ofAsko,Inc, 202 NLRB No 30, Chasinc Co,203 NLRB No 82,Town House Restaurant,203 NLRB No 13435 SeeRedwing Carriers inc,el al,130 NLRB 1208 Therefore, at thehearing, testimony bearing on objective standards of safety in the manholeoffered by Respondent was rejected SeeAnaconda Aluminum Company,197NLRB 336employee's reasonableness is not the measure of his protec-tion.36 There must be bad faith, knowledge of falsity, intentto harass, or similar improper motives attributable to theemployee before he must suffer loss of his protection inconcerted activity,37 and none of these are present here.38Respondent also attempted to establish that Tripp hadnot invoked the Smith-Hubbard procedure because both heand Hufford before him failed to specify a particular condi-tion or characteristic of the manhole that made it unsafe fora cable splicer to work in it alone without at least voicecontact with someone outside.I reject this contention. It isclear from the record that the safety factor was the oneremaining issue of the "one man in a manhole" problemthat was still being dealt with by the parties on a day-to-daybasiswithin their bargaining relationship. Significantly,each management official,as he was alerted to the "oneman in a manhole" dispute either questioned what safetyfactors were being raised, took the initiative to go and in-spect the manhole for safety, or ordered a subordinate to doso. I conclude that the safety issue and the procedures desig-nated were adequately identified by Tripp and Hufford andunderstood by management officials. As I have previouslyindicated, even Purdy was made aware that a Smith-Hub-bard problem had been raised, at least before he suspendedTripp, when his own supervisor raised the safety question tohim. I can only conclude that Purdy and Wright were"shadow boxing" with "magic words," something that theoriginators of the procedure specifically eschewed as con-trary to their intent "to solve problems, not to create them."This jostling with semantics was further aggravated byPurdy's failure immediately to grant Tripp's request andsummon a union representative to the manhole when Trippfirst indicated he did not wish to enter the manhole aloneafterWheelhouse was sent away. Had Purdy called a unionrepresentative to the scene, or at least permitted Tripp to doso, the emergency procedure could have been under wayimmediately. By taking the steps that he did to removeTripp from the site, and by proceeding to suspend Tripp,Purdy effectively foreclosed immediate and expedited ap-plication of the Smith-Hubbard procedure, contrary to itsintent and purpose.3936N L R B v Washington Aluminum Company,370 U S 9, 16 (1962)37 SeeDetroit Farming, Inc,204 NLRB No 30 Accordingly,I reaffirm theruling that I did not deem myself called upon to evaluate the safety of themanhole Therefore, testimony relating to specific safety features mentionedat various stages of the discussions by union and company officials areomitted,itbeing sufficient to note that safety was a subject of discussion andinfer that participants were aware that the Smith-Hubbard safety procedureswere at issue3E 1t has been suggested by some company officials that Tripp must havedeveloped some phobia about entering a manhole alone and, indeed,assert-edly on this basis management concluded that Tripp could no longer carryout his duties as a cable splicer and offered him a lob which carried a lowerrate of pay Yet the testimony is uncontradicted that on a prior occasion atthis very manhole,Tripp questioned its safety for a one-man operation andsuccessfully invoked the Smith-Hubbard procedure This experience alonewould lend supportto Tripp's convictionthat the manhole was unsafe towork alone, and underscores the sincerity of his motive39 I do not view consideration of the timing of the request for a unionrepresentative as a circumscription of the General Counsel's refusal to issuea complaint based upon the alleged refusal of union representation In myview these requestsby Tripp werepart and parcel of his attempt to invokethe Smith-Hubbard agreement,that being the first step in such procedureIt is noted that the 1971 general agreement provides,inter aha,that theUnion may not order or sanction a work stoppage because of a grievance or SOUTHWESTERN BELL TELEPHONE COMPANYFinally, I reject Respondent's contention that Tripp wasnot suspended from April 17 to April 30 as contrary to thefact. Purdy specifically testified that he suspended Tripp onApril 17, following the normal procedures required for suchaction, and set the conditions under which the suspensioncould be lifted. The fact that Tripp could have terminatedthe suspension by capitulation does not change the discipli-nary nature of the action taken by Purdy. Nor does the factthat the suspension was later terminated by higher Respon-dent officials remove the fact that the suspension was ad-ministered.As I have found that Tripp was engaged in pursuing acomplaint or grievance in accordance with the agreed-uponproceduresunder the applicable collective-bargainingagreement, that he was thereby engaged in protected con-certed activity, and that he was suspended therefore onApril 17, I conclude that Respondent thereby violated Sec-tion 8(a)(1) of the Act.In agreement with Respondent, however, I find thatTripp was not under suspension during the period fromMay 1 through 4, but was on "unexcused absence," thestatus normally assigned employees who refused to work ajob assignment for safety reasons and absented themselvesduring or after the application of the Smith-Hubbard proce-dure. The evidence establishes that on April 30, when Trippreturned from suspension and was given the same assign-ment as that made on April 17, he again protested the natureof the assignment and at the appropriate juncture refusedto carry it out at which time the Smith-Hubbard procedurewas instituted and the appropriate union and company rep-resentatives followed it through as contemplated. Tripp's"unexcused absence" status during the time he was notpresent or not on duty at the manhole was consistent withpast practice in the application of this procedure. The char-acterization of his status as "in limbo" by a managementofficial does not alter this conclusion.Finally, although Tripp's demotion to lineman grew outof his invoking the Smith-Hubbard agreement, I do not findsufficient evidence herein to establish that it was in retalia-tion for his having exercised protected rights. The demotiontook place at the final conference of the union and companyofficials in the Smith-Hubbard procedure and the issuesbetween them had not been resolved to Tripp's satisfaction.Presumably the next step would be the filing of a formalgrievance. The Company was not obligated to assign Trippto other cable splicing work while he was refusing to per-form the cable splicing work previously assigned him. Thatwould require capitulation by the Company on the issuebefore them. The Company gave Tripp the choice of per-forming the assigned work or accepting work as a line-man-alower paying job not requiring manhole work.Theoretically, Tripp could have chosen to continue as acable splicer and could have remained on "unexcused ab-complaint which is subject to the grievance procedure while the matter isbeing processed.On the other hand the undisputed procedure established inthe Smith-Hubbard agreement contemplated that the assigned employeeswould not undertake thejob assignment being questioned on safety groundsand would not be suspended for such refusal. This factor alone makes theno-strike contract provision inapplicable to Tripp's refusal to undertake thejob assignment.49sence" throughout the processing of the formal grievance.He accepted the lineman work. In these circumstances Ifind no violation in Tripp's demotion to lineman as allegedin the complaint.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By interfering with, restraining, and coercing employ-ees in the manner found herein, Respondent engaged inunfair labor practices within the meaning of Section8(a)(l)of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Respondent did not violate the Act in any othermanner alleged.THE REMEDYFor the purpose of effectuating the policies of the Act, itwill be recommended that Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound, and from in any like or related manner interferingwith, restraining, coercing, or discriminating against its em-ployees.Further, it will be recommended that Respondent be or-dered to expunge the suspension from Larry Tripp's recordand to make Tripp whole for the loss of earnings sufferedbecause of and for the period of Respondent's payment tohim of a sum of money equal to that which he normallywould have earned, absent the suspension, with backpayand interest computed under the established standards ofthe Board, in accordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of facts, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER40The Respondent, Southwestern Bell Telephone Compa-ny, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Suspending Larry Tripp or any other employee forinvoking the grievance and complaint procedures of theexisting collective-bargaining agreement.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed under Section 7 of the National Labor RelationsAct, except to the extent such rights may be affected by an40 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order and all objections thereto shall bedeemed waived for all purposes. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement requiring membership in a labor organization asa condition of employment, as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Expunge the suspension from the record of Larry-Tripp and make him whole for any loss of earnings he mayhave suffered by reason of the suspension,in the manner setforth in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, and reports, and all other records necessary fordetermination of the amount of backpay due under theterms of this recommended Order.(c)Post at its places of business, in the Kansas City,Missouri, area the attached notice marked "Appendix." 41Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by theRespondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter in con-spicuous places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the receipt of this Order, what stepsRespondent has taken to comply herewith.41 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the Order of the Board and abide by thefollowing:WE WILL NOT suspend employees because they haveengaged in concerted activities for their mutual aid orprotection by invoking grievances and complaint pro-cedures of our collective-bargaining agreement.WE WILL remove the suspension from the record ofLarry Tripp and give him lost pay, with interest.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights.All employees are free to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection. Our employees are also free to refrain fromany or all such activities, except to the extent that suchright maybe affected by the provisions in Section 8(a)(3) ofthe Act.DatedBySOUTHWESTERNBELLTELE-PHONECOMPANY(Employer)(Representative)(Title)This isan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,616 Two GatewayCenter,Fourthat State,KansasCity,Kansas 66101, Telephone816-374-4518.